DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/18/19.  These drawings are accepted.
Response to Arguments
Applicant's arguments (11/11/21 Remarks: page 8, line 19 – page 14, line 2) have been fully considered but they are not persuasive.
Applicant argues that the amended recitation of an arrangement for weighting information from a plurality of regions of a parcel in accordance with the region proximity to the parcel center position is not taught or suggested by the art of record. However, this amendment raises a new issue of patentability after Final Rejection requiring significant further consideration and search beyond the scope of the After-Final Consideration Pilot.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed 
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663